Citation Nr: 1102116	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  07-15 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for a low back (lumbar) 
disorder.

2.  Entitlement to service connection for degenerative disc 
disease (DDD) of the cervical spine (neck disorder).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.L., Shields, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1978 to August 
1980.  The Veteran's service in the Army Reserve and Army 
National Guard are unverified.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the Department 
of Veterans Affairs' (VA) Regional Office (RO) in Columbia, South 
Carolina.

The issue of entitlement to service connection for a low back 
(lumbar) condition is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's current degenerative disc disease of the cervical 
spine (neck disorder) is not etiologically related to service.


CONCLUSION OF LAW

The criteria for establishing service connection for degenerative 
disc disease of the cervical spine (neck disorder) have not been 
met.  38 U.S.C.A. §§1101, 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§3.102, 3.159, 3.303, 3.304 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010) and 38 C.F.R. 
§§3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. §5103(a) (West 2002 & Supp. 2010); 38 C.F.R. §3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
elements of proper notice including informing the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 C.F.R. §3.159.

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C.A. §5103(a) and 38 C.F.R. §3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  However, insufficiency in the timing or content of VCAA 
notice is harmless if these errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

In this appeal, an April 2006 pre-rating letter provided notice 
to the Veteran regarding what information and evidence was needed 
to substantiate her claim for service connection, as well as what 
information and evidence must be submitted by the Veteran, what 
information and evidence would be obtained by VA, and that she 
should send the information describing additional evidence or the 
evidence itself to the VA.  The record also reflects that VA has 
made reasonable efforts to obtain or assist in obtaining all 
available records pertinent to the matters on appeal.  Pertinent 
evidence associated with the claims file consists of the 
Veteran's service records, service treatment records, private 
medical treatment records, statements from the Veteran and 
statements from family members.

Legal Criteria

Service connection may be granted for a disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §1110; 38 C.F.R. §3.303.  In addition, service 
connection may be granted for a disability shown after service, 
when all of the evidence, including that pertinent to service, 
show that it was incurred in service.  See 38 C.F.R. §3.303(d); 
see also Cosman v. Principi, 3 Vet. App. 303, 305 (1992).  
Service connection will also be presumed for certain chronic 
diseases, if manifest to a compensable degree within one year 
after discharge from service.  38 U.S.C.A. §§1112, 1113; 38 
C.F.R. §§3.307, 3.309.  In addition, if a condition noted during 
service is not shown to be chronic, a showing of continuity of 
symptomatology after service will generally be necessary to 
establish service connection.

When a Veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in light 
of the places, types and circumstances of service, as evidenced 
by service records, the official history of each organization in 
which she served, her military records, and all pertinent medical 
and lay evidence.  38 C.F.R. §3.303(a).

Service connection may be granted for a disability resulting from 
a disease or injury incurred in or aggravated while performing 
active duty training (ACDUTRA) or injury incurred or aggravated 
by inactive duty training (INACDUTRA).  38 U.S.C.A. §§101(24), 
106, 1110, 1131.  Under 38 U.S.C.A. §101(22)(a) and (c), ACDUTRA 
means, in pertinent part, full-time duty in the Armed Forces 
performed by Reserves for training and full-time duty as members 
of the Army National Guard or Air National Guard of any State.

In order to establish service connection for a claimed disorder, 
there must be (1) evidence of a current disability; (2) evidence 
of the in-service incurrence or aggravation of a disease or 
injury; and (3) evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Case History

In its December 2010 Informal Hearing Presentation, the Veteran's 
representative asserted that pursuant to the Veteran's service 
treatment records, the onset of the Veteran's injuries began in 
February 1979 when she fell out of a truck while in service.  
Service treatment records indicate the Veteran fell out of a 
truck in February 1979; however, the Veteran sustained an injury 
to her leg, not her back.  Neither the Veteran's 1978 entrance 
medical examination nor her 1980 separation medical examination 
indicate she incurred a back injury or suffered from recurrent 
back pain.

Service treatment records indicate that in May 1987 the Veteran, 
as a member of the 307th Chemical Company (SG), while traveling 
en route to training at Fort Bragg, suffered a back injury while 
riding in the back of a truck loaded with weapons and supplies.  
According to the Veteran, she was struck in the back by an M-16 
gun rack.  The diagnosis of the Veteran's condition was a low 
back strain as she was experiencing pain upon palpation and spasm 
of the lumbar section of her back.  Service treatment records 
also indicate that the Veteran reported suffering from a 
"jumping pain" in her cervical, lumbar and bilateral gluteal 
areas at a follow-up examination in May 1987.  The examiner 
ordered the Veteran to get an EMG to determine if the she had 
incurred radiculopathy.

An EMG was taken of the Veteran's back in June 1987 and it was 
determined that there was no electrophysiological evidence of a 
lumbro-sacral radiculopathy.  June 1987 service treatment records 
also indicate that the Veteran made no mention of lumbar pain, 
but rather, complained of pain in her right arm.

Service treatment records indicated that at a follow-up 
examination in September 1987, the Veteran complained of pain in 
the lumbar region of her back.  After an examination, the 
Veteran's lumbar spine demonstrated a normal range of motion, 
normal strength, reflexes were within normal limits and there was 
no sign of muscle spasm.  Based on these objective findings, the 
medical examiner concluded that the Veteran was suffering from a 
soft tissue contusion.

In the Veteran's Report of Medical History pursuant to her 
enlistment in the Army National Guard in May 1993, the Veteran 
indicated that her present health was "good" and that she did 
not experience any recurrent back pain nor an inability to 
perform certain motions or an inability to assume certain 
positions.  Furthermore, the Veteran's Report of Medical 
Examination also indicated that the Veteran's spine and 
neurological tests to be within normal limits.

An Annual Medical Certificate dated February 1998 indicated that 
the Veteran reported she was not currently suffering from any 
medical/dental problems and that she was "fully fit" and 
"medically fit" to serve in the Army National Guard.

The Veteran reported she was in good health in a May 1998 Report 
of Medical History and there was no indication she was suffering 
from recurrent back pain.  Moreover, the corresponding May 1998 
Report of Medical Examination also indicated that the Veteran's 
spine and neurological tests were within normal limits and that 
she was fit for retention.

An Annual Medical Certificate dated March 1999 indicated that the 
Veteran had been hospitalized in February 1999 for internal 
bleeding as a result of a tumor in her abdomen, which was later 
diagnosed as an ovarian cyst.  There was no mention by the 
Veteran of any recurrent lower or upper back pain or discomfort 
in the March 1999 Annual Medical Certificate.

In March 2002, a 25-pound package fell from a conveyor belt and 
struck the Veteran on the back of her neck and upper shoulder 
area during private employment.  In August 2002, the Veteran was 
examined by Dr. W.M., M.D., a private physician.  The Veteran 
reported she was experiencing pain in the base of her neck and 
had difficulty sleeping at night, but denied having any prior 
neck or back problems.  A physical examination of the Veteran by 
Dr. W.M. revealed that she was tender over the spinous processes 
of C7, T1 and T2, but there was no muscle spasm about the neck or 
shoulders.  The Veteran demonstrated a full range of motion of 
the neck, but she complained of pain with forced flexion and 
rotation of the neck.  There was no decreased sensation or muscle 
weakness.  An x-ray revealed a radiolucent line through the right 
side of the Veteran's odontoid, but there was no evidence of any 
subluxation at the C1-C2 vertebrae.  The x-ray also revealed some 
mild narrowing of several of the thoracic disc spaces.  Based on 
the physical examination and x-ray, Dr. W.M. diagnosed the 
Veteran with a sprained cervical and thoracic spine as well as a 
possible fracture of the C-2 vertebrae.  Dr. W.M. recommended the 
Veteran undergo a CT scan of the C-2 vertebrae.

In a progress note dated September 2002, Dr. W.M. indicated that 
the CT scan of the Veteran's cervical spine revealed no evidence 
of a fracture of the odontoid or a herniated nucleus pulpous.  
The Veteran complained of neck pain and had marked tenderness 
over the spinous processes of C-7 and T-1.  Dr. W.M. injected 
Kenalog and Xylocaine in the spinous process of C-7 in order to 
relieve the Veteran's pain.  He prescribed a physical therapy 
regimen in order to strengthen the Veteran's back and to increase 
its range of motion.

In a progress note dated October 2002, Dr. W.M. noted that the 
Veteran's condition was improving and that the Veteran had full 
range of motion of her neck and minimal pain with extremes of 
motion despite a spasm in her left trapezius muscle.  As such, 
Dr. W.M. stated the Veteran could stop her formal therapy and saw 
no reason why the Veteran should not be able to go back to her 
job if she so wished.

In a January 2003 progress note, the Veteran reported that a 20-
pound box fell from a shelf and struck her left shoulder and as a 
result, she had immediate pain and spasm in the left trapezius 
muscle.  After an examination, Dr. W.M. noted that there was a 
full range of motion of the neck but there was pain with extremes 
of motion of the neck and the pain radiated up the left side of 
the Veteran's neck with motion.  Based on the examination, Dr. 
W.M. diagnosed the Veteran as having a contusion of the left 
posterior shoulder.  Dr. W.M. prescribed physical therapy for the 
Veteran and recommended that she not lift any objects weighing 
more than 10 pounds.

The February 2003 progress note indicated the Veteran had 
improved from the last visit insofar as she was experiencing less 
spasm in the left side of her neck.  The Veteran demonstrated 
full range of motion of her neck but pain with the extremes of 
motion.  Dr. W.M. prescribed more physical therapy for range of 
motion, muscle strengthening and heat massage for the Veteran's 
neck and shoulders.  Dr. W.M. also commented that the January 
2003 injury was a new second injury, which aggravated the prior 
March 2002 injury.  There was no mention of the Veteran's May 
1987 back injury.

In a March 2003 progress note, the Veteran was complaining of 
pain at the left side of her neck.  After an examination by Dr. 
W.M., the Veteran had full range of motion of the neck but 
complained of pain with extremes of motion.  Dr. W.M. recommended 
that the Veteran continue her range of motion exercises and is to 
take over-the-counter analgesics as necessary.

A July 2003 MRI exam revealed degenerative changes at disc levels 
C4-C5, C5-C6 and C6-C7, particularly C5-C6 and C6-C7.  The MRI 
also revealed a small central disc protrusion at C4-C5 as well as 
a disc bulge and marginal disc space osteophytes C5-C6.  Dr. W.M. 
indicated in his July 2003 progress note following the MRI that 
the Veteran had some degenerative changes but no nerve route 
compression.  Dr. W.M. further noted that the Veteran had some 
tenderness around the left side of her neck but not nearly the 
spasm she had experienced in the past and she also almost had 
full range of motion of the neck.  Dr. W.M. also noted the 
Veteran's complaints of wrist and hand numbness and pain.  Based 
on this information, Dr. W.M. concluded that the Veteran had 
injured her neck and her left hand and wrist when she landed as a 
result of being struck by the 20-box during the January 2003 
accident.  The injury to the left hand and wrist was confirmed by 
Dr. J.E., M.D., who diagnosed the Veteran with a probable 
contusion of the left ulnar nerve and distal radioulnar joint 
sprain in August 2003.

In October 2006, the Veteran's sister, mother, daughter and son 
all filed statements on the Veteran's behalf in support of her 
claim.  The Veteran's sister stated that the Veteran has had back 
problems ever since she was struck in the back by an M-16 gun 
rack while on training in 1987.  The Veteran's sister also stated 
that the Veteran is in constant pain and this constant pain is 
negatively affecting the Veteran's job and social life.  The 
Veteran's mother stated that the Veteran is in constant pain from 
her injuries and it is affecting her ability to do her job.  The 
Veteran's daughter stated the Veteran did not want to be grabbed 
or hugged around the injured area and that the Veteran was having 
problems going to work because her back injury has gotten worse 
over time.  Lastly, the Veteran's son stated that the Veteran 
could not lift him when he was young and she always had problems 
with certain movements.  The Veteran's son stated that as the 
Veteran has gotten older, her back problems have worsened and as 
a result, she may have to quit her job due to the constant pain.

The Veteran participated in a VA examination of her lumbar spine 
and cervical spine in November 2006.  The VA examiner reviewed 
the Veteran's service treatment records from May 1987 to 
September 1987 as well as the July 2003 MRI and the August 2002, 
January 2003, March 2003 and July 2003 progress notes.  Range of 
motion of the lumbar spine was flexion 0 to 50, extension 0 to 
12, lateral flexion, right and left with pain, 0 to 10 and 
rotation with pain was 0 to 20.  A physical examination of the 
cervical and lumbar spine revealed no spasm, but both were 
positive for tenderness with minimal palpation.  An x-ray of the 
cervical spine showed straightening of the cervical spine with 
degenerative changes seen at C5-C6, with some narrowing of disc 
space.  An x-ray of the lumbar spine was negative and the VA 
examiner commented that he could not explain the severe loss of 
motion of the lumbar spine given the x-ray's objective findings.

Based on this information, the November 2006 VA examiner 
concluded that the Veteran's current degenerative disc disease of 
her cervical spine was less likely than not a result of the May 
1987 injury.  The VA examiner reasoned that the Veteran had an 
acute, self-limiting condition that was treated until September 
1987 and was not seen again until she had a work injury in March 
2002.  Moreover, the VA examiner reasoned that the findings of 
degenerative disc disease are a natural progression of aging for 
the 46-year-old Veteran and would not be related to an injury 
that took place 20 years ago.  Lastly, the VA examiner reasoned 
that there was no evidence in the record linking her current 
condition with that of the injury sustained in May 1987 as there 
were no civilian records showing that she had chronic complaints 
of pain or a chronic diagnosis related to her cervical spine.

A January 2007 private medical record reveals the Veteran was 
complaining of midline spinal pain in the neck and upper thoracic 
vertebra.  The Veteran denied lumbar back pain but had 
paresthesia of the lower extremities bilaterally over the 
anterior thigh in the L-2 dermatome.  Objective tests revealed 
range of motion of the cervical spine to be flexion 0 to 15, 
extension 0 to 10, right rotation 0 to 45 and left rotation 0 to 
30.  Muscle spasms were present in the right paracervical 
musculature.  The range of motion for the lumbar spine was 
flexion 0 to 90, extension 0 to 5, right rotation 0 to 30 and 
left rotation 0 to 30.  Based on these objective tests, the 
private examiner diagnosed the Veteran with thoracic scoliosis, 
thoracic back pain, lumbago with bilateral myelopathy, 
cervicalgia and cervical degenerative disc disease at C5/C6 
without myelopathy.

In a letter dated May 2007, Dr. R.J., a chiropractor, states that 
he treated the Veteran's back injury very soon after the May 1987 
accident.  In the letter, Dr. R.J. stated that after examining 
the Veteran he concluded that the Veteran had suffered a 
stretching and tearing injury of muscles and ligaments in the 
area of the fourth and fifth vertebrae of her lower back as a 
result of the May 1987 accident.  Dr. R.J. formally diagnosed the 
Veteran has having lumbar disc degeneration and lumbar segmental 
dysfunction.  Dr. R.J. stated that the Veteran reached a stable 
stage of healing in September 1988, but noted that tearing of 
muscles and ligaments in the neck and lower back cause spurring 
and increased disc degeneration.  Dr. R.J. opined that to a 
reasonable degree of chiropractic certainty, the Veteran's 
current back injuries and symptoms were related to the May 1987 
accident.  It does not appear that Dr. R.J. provided any 
treatment to the Veteran subsequent to September 1988.  The VA 
requested, with the consent of the Veteran, that copies of 
treatment records or other evidence from Dr. R.J. be furnished to 
the VA.  No such records were contained in the Veteran's claims 
file.
 
Analysis -- Degenerative Disc Disease of the Cervical Spine (Neck 
Disorder)

As stated above, in order to establish service connection for a 
claimed disability, there must be (1) evidence of a current 
disability; (2) evidence of the in-service incurrence or 
aggravation of a disease or injury; and (3) evidence of a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Shedden v. Principi, supra.

In this case there is evidence of a current disability as the 
November 2006 VA examiner diagnosed the Veteran with degenerative 
disc disease of the cervical spine.  In addition, there is 
medical and lay evidence of an in-service injury to the Veteran's 
back.  Service treatment records show that the Veteran had 
recurrent back pain and the Veteran has provided consistent 
testimony throughout the duration of the appeal, that she injured 
her back when an M-16 gun rack struck her back in May 1987.  
Thus, after resolving all reasonable doubt in favor of the 
Veteran, the Board finds that there is credible lay testimony of 
an in-service injury to the Veteran's cervical spine.

The key component is whether there is evidence of a nexus between 
the claimed in-service injury and the current disability.  While 
the Veteran is competent to describe her cervical spine (neck) 
disability, she is not competent to provide testimony regarding 
the etiology of this disability.  See Davidson v. Shinseki, 581 
F.3d 1316 (Fed. Cir. 2009) (lay evidence is competent when a 
layperson is competent to identify a medical condition, when a 
layperson is reporting a contemporaneous medical diagnosis, or 
when lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional) (citing Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)); see also 
Jandreau, 492 F.3d at n.4 (a layperson may be competent to 
identify a condition where the condition is simple, like a broken 
leg, but not if the condition is, for example, a type of 
cancer).  The etiology of the Veteran's claimed cervical spine 
(neck) disability is not a simple identification that a layperson 
is competent to make.  Therefore, without any medical training in 
the area, the Veteran is not competent to provide her opinion on 
the etiology of her claimed cervical spine (neck) disability.

There are two medical opinions addressing whether a relationship 
exists between the Veteran's May 1987 injury and her current 
disability.  It is the responsibility of the Board to weigh the 
evidence, including the medical evidence, and determine where to 
give credit and where to withhold the same.  Evans v. West, 12 
Vet. App. 22, 30 (1998).  In so doing, the Board may accept one 
medical opinion and reject others.  Id.  At the same time, the 
Board cannot make its own independent medical determinations, and 
it must have plausible reasons, based upon medical evidence in 
the record, for favoring one medical opinion over another.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Thus, the Board 
must determine the weight to be accorded the various opinions in 
this case based on the quality of the evidence and not 
necessarily on its quantity or source.

In the present case, one opinion is in favor of the Veteran's 
claim and one opinion against the Veteran's claim.  See 38 C.F.R. 
§3.102.  The opinion found in the May 2007 letter submitted by 
Dr. R.J. provides support for a determination of service 
connection-he opined that the development of the Veteran's 
cervical disc degenerative disease was accelerated due to the May 
1987 injury.  The opinion of the November 2006 VA examiner weighs 
against a determination of service connection, as he opined it 
was more likely the Veteran's cervical spine disc degeneration 
was due more to the Veteran's age and the March 2002 work 
accident than to the May 1987 accident.

The Board finds that the November 2006 VA examiner's opinion to 
be more probative than the letter submitted by Dr. R.J. in May 
2007.  The VA examiner based his medical conclusion on the fact 
that the Veteran was injured in May 1987, was treated until 
September 1987 and did not complain of back pain again nor was 
diagnosed with a back injury until her work-related injury in 
March 2002.  This conclusion is corroborated by the Veteran's 
medical treatment records from May 1993 until March 1999, which 
fail to show chronic complaints of recurrent back pain.  In fact, 
this evidence reveals the exact opposite-that in fact the 
Veteran affirmatively denied back complaints and was considered 
fit for service in the Army Reserve and Army National Guard.

The Board notes that Dr. R.J. did not address this lapse in time 
between September 1987 and March 2002 between back injuries and 
in fact stated that the Veteran reached a stable stage of healing 
in September 1988.  Furthermore, it is uncertain whether Dr. 
R.J.'s conclusions are supported by his treatment records or 
other evidence as the Veteran's claims file is missing these 
documents.  It also remains uncertain whether Dr. R.J. 
subsequently treated the Veteran after September 1988.  
Accordingly, the Board finds Dr. R.J.'s opinion less probative 
than the opinion provided by the November 2006 VA examiner.

Along these same lines, although the Veteran and her relatives 
stated she had suffered from back pain since the May 1987 
accident, the record shows that the Veteran did not complain of 
any back to any medical providers from September 1987 to March 
2002, when her work-related back injury occurred.  The Veteran 
specifically denied having any prior neck or back problems when 
she was examined by Dr. W.M. in August 2002 and specifically 
denied back problems during her prior military service.  Given 
the various contradictory statements and records, the assertion 
of continuity of symptoms by the Veteran and her family members 
does not appear credible.  Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).

Therefore, taking into consideration all of the foregoing, the 
Board finds that the Veteran's current cervical degenerative disc 
disease did not manifest during service as there is no continuity 
of symptomatology shown to be related to the current disability.  
In addition, there is no nexus between the Veteran's cervical 
disc degenerative disease (neck disorder) and her military 
service or any injury in service.

In reaching this conclusion, the Board acknowledges that the VA 
is statutorily required to resolve the benefit of the doubt in 
favor of the Veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable in 
this case because the preponderance of the evidence is against 
the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. at 
55; 38 U.S.C.A. §5107(b).


ORDER

Service connection for degenerative disc disease of the cervical 
spine (neck disorder) is denied.


REMAND

VA is obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability or 
sign and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may be 
associated with active service and the record does not contain 
sufficient information to make a decision on the claim.  38 
U.S.C.A. §5103A(d) (West 2002 & Supp. 2010); McLendon v. 
Nicholson, 20 Vet. App. 70 (2006). 

During the November 2006 VA exam the Veteran's lumbar spine range 
of motion of the lumbar spine was flexion 0 to 50, extension 0 to 
12, lateral flexion, right and left with pain, 0 to 10 and 
rotation with pain was 0 to 20.  An x-ray of the Veteran's lumbar 
spine during the November 2006 examination was negative and the 
VA examiner commented that he could not explain the severe loss 
of motion of the Veteran's lumbar spine given the x-ray's 
objective findings.  As a result of the phenomenon, the VA 
examiner failed to give an opinion regarding the Veteran's lumbar 
spine since no objective evidence was present to support a 
diagnosis despite the fact that the Veteran had a severely 
limited range of motion.

A January 2007 private medical record reveals the Veteran denied 
lumbar back pain but had paresthesia of the lower extremities 
bilaterally over the anterior thigh in the L-2 dermatome.  
Objective tests revealed range of motion for the lumbar spine was 
flexion 0 to 90, extension 0 to 5, right rotation 0 to 30 and 
left rotation 0 to 30.  Based on these objective tests, the 
private examiner diagnosed the Veteran with thoracic scoliosis, 
thoracic back pain, lumbago with bilateral myelopathy, 
cervicalgia and cervical degenerative disc disease at C5/C6 
without myelopathy.  The private examiner recommended that the 
Veteran undergo a standing full spine radiograph in order to 
fully define the scoliosis in her thoracic and lumbar spine.  No 
such radiograph was administered on the Veteran.  Accordingly, 
the Board finds that the Veteran should be afforded another VA 
medical examination in order to determine whether her claimed 
lumbar spine disorder is related to the back injuries she 
sustained in the May 1987 accident.

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination and to cooperate in 
the development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§3.158 & 3.655 (2010).

In a letter dated May 2007, Dr. R.J. states that he treated the 
Veteran's May 1987 back injury at that time.  Dr. R.J. stated in 
the letter that the Veteran had suffered a stretching and tearing 
injury of muscles and ligaments in the area of the fourth and 
fifth vertebrae of her lower back as a result of the May 1987 
accident.  Dr. R.J. formally diagnosed the Veteran has having 
lumbar disc degeneration and lumbar segmental dysfunction and 
opined that to a reasonable degree of chiropractic certainty, the 
Veteran's current back injuries and symptoms were related to the 
May 1987 accident.  The VA requested, with the consent of the 
Veteran, that copies of treatment records or other evidence from 
Dr. R.J. be furnished to the VA.  No such records were contained 
in the Veteran's claims file.  As such, the Board is again asking 
the Veteran to provide all treatment records and other evidence 
from Dr. R.J. so that his claims file may be more complete and 
that the Board can make the most informed decision possible.

Accordingly, the case is REMANDED for the following action:

1.	Again, all appropriate steps should be 
taken to obtain all medical records from 
Dr. R.J. and the Augusta Street Clinic 
related to the treatment for the Veteran's 
back disorder.  After securing the 
necessary release from the Veteran, such 
records should be requested, to include 
all diagnostic testing, interpretation and 
reports, and all records which are not 
duplicates should then be associated with 
the claims file.

2.	 After the above has been accomplished, 
schedule the Veteran for a VA examination 
to evaluate her low back (lumbar) 
disability.  Send the Veteran's claims 
folder, which should include a copy of 
this REMAND, to the VA examiner.  The VA 
examiner should review the Veteran's 
entire claims file, including but not 
limited to, all service treatment records, 
Dr. W.M.'s progress notes, Dr. R.J.'s May 
2007 letter and accompanying documentation 
as well as the Veteran's and her family's 
statements.  After reviewing the Veteran's 
entire claims file and examining the 
Veteran, the VA examiner should provide a 
thorough examination report of the 
Veteran's current diagnosis and severity 
of any current low back disorder.

The VA examiner should then provide an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that any diagnoses 
corresponding to the Veteran's low back 
disability were caused by, a continuation 
of, or related to her military service in 
any way.  Reasons and bases for all 
opinions expressed should be provided and 
the report should include a discussion of 
the Veteran's documented medical history, 
statements and assertions.

3.	 Once the above actions have been 
completed, readjudicate the claim and 
issue a supplemental statement of the 
case.  Then afford the Veteran the 
requisite opportunity to respond before 
the claims folder is returned to the Board 
for further appellate action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§5109B, 7112 (West 2002 & Supp. 2010).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. §7252 (West 2002 & Supp. 2010), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
State Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merit of your appeal.  38 C.F.R. 
§20.1100(b) (2010).


 Department of Veterans Affairs


